/

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

 

Martin S. Gottesfeld, pro se,
Plaintiff
- against -
Hugh J. Hurwitz, et.al.

=< »
: 18-ovag (

Civil No.

  

 

 

 

NOTICE OF FILINGS

 
  
 

 

Plaintiff Martin S. Gottesfeld (herein "plaintiff"), acting pro" Shy,
hereby notifies The Honorable Court of his filing of the following. If any "Oe
the below are yet to arrive to the Pro Se Clerk's Office, then the plaintiff
would suspect foul play.

* NOTICE OF LIKELY SHENANIGANS (2 pages) and Exhibit - 1 therewith (1 page)
and Exhibit 2 therewith (3 pages), total 6 pages, mailed ¢ on Wednesday,
September 4th, 2019, bearing U.S. Postal Service (USPS) tracking number 9114
9023 0722 4072 3901 79 (please see Exhibit 1 hereto)

* Letter Declaration (non-motion) (87 pages) mailed on Thursday,
September 12th, 2019, bearing U.S. Postal Service tracking number 9114 9023
0722 4072 3908 58 (please see Exhibit 2 hereto)

Respectfully mailed on Thursday, September 12th, 2019, -and filed thereat
in accordance with Houston v. Lack, 487 U.S. 266 (1988) in an‘ envelope bearing
U.S. Postal Service tracking number 9114 9023 0722 4072 3908 10 with |
sufficient pre-paid first-class U.S. postage affixed, handed to Ms. J. Wheeler
of the FCI Terre Haute CMU unit team for mailing to the Court in her official

capacity as an agent of the defendants,

la ECEIVE

 

 

 

 

 

 

 

 

Reg. No.: 12982-104 SEP. 2 4 2019
Federal Correctional Institution ,

P.O. Box 33

Terre Haute, IN 47808 PRO SE OFFICE

 

- Page 1 of 2 -
I, ail i hi - ee --—--— ime.

 

Case 1:18-cv-10836-PGG Document 77 Filed 09/23/19 Page 2 of 5

CERTIFICATE OF SERVICE
I, Martin S. Gottesfeld, hereby certify that on Thursday, September 12th,

2019, I mailed a copy of the foregoing document to counsel for the defendants
in the above-captioned case pursuant to*Houston v. Lack, 487 U.S. 266 (1988)
by handing such copy in an envelope bearing sufficient pre-paid first-class
U.S. postage affixed to Ms. J. Wheeler of the FCI Terre Haute CMU unit team

for mailing in her official capacity as an agent of the defendants,

 

Martin 5. Gottesteld, pro se

- Page 2 of 2 -
h i rf J. simhl. " ha

Case 1:18-cv-10836-PGG

 

 
 
 
 
 
 
 
   
    

 

 

 

“Martin §
© Reg’ No. :°12982-104
‘. Federal .Correctior
"sP.0. BOX: 33%

/ Terre’ Haute, .IN: 47808

UNITED STATES
POSTAL SERVICE

USPS TRACKING #

a)

9114 9023 0722 4072 3901 79

a

 

 
    
 
    
         
 
 
  
 
 
 
 
 
 
 
 
 
    

© 12982-104—

~ NEW YORK, NY 10007 vn
United States

Re U § District Court
ag Pro Se Clerk

3s 500 Pearl ST

8

 

   

 

 
 

NAME: Martin S. Gottesfeld
NUMBER: 12982-104

Federal Correctional institution

P.O. Box 33

Terre Haute, IN 47808

FOREVER USA

 

pyvan ayewas

© 12982-1044

US Attomeys Office
Southem District of NY
1 Saint Andrews PLZ
NEW YORK, NY 10007
United States -

 

 

 

 

 

 

 

 

 

 

 

 

 

 
 

 

 

| Martin S$. Gottesfeld

 

Federal Correctional Institution
; P.O. Box 33
- Terre Haute,

POSTAL SERVICE ®

 

 

 

SPS TRACKING #

{abel 400 Jan. 2013

7690-18-G00-7248

9114 9023 0722 4072 3908 58

 

Terre Haute, IN 47808

12982-1042

U § District Court

Pro Se Clerk

500 Pearl ST .
NEW YORK, NY 10007
United States

 

NAME: Martin S. Gottesfeld
12982-104
Federal Correctional Institution

© 12982-1044

U 5 Attomeys Office
Southern District of NY
1 Saint Andrews PLZ
NEW YORK, NY 10007
United States

 

PUN TVEOM

 

FOREVER USA
FOREVER USA

FOREVER USA

HO24dyng

RLUVG

> FOREVER USA

 

 

 

LUYIH TTdund

 

FOREVER USA
givY2H aidund
FORWEVER USA
 

ou dich, rg i i

acer a

haha euthe Gael
Lene aa ¥

ie .

a

rey qe

ee |
a Al “WOM A
iS
aaa) a Cee

Put!

aye§ a

>POl SHES

Sitds NCPR

“' #

 

a wr g06t LLOP £EL0 |

a

‘a : I

# ONMOVEL

* [a 4
+

“u8a

e-)

4: i ay os
voyanay aol woot oie

-pyspeaae >
